Citation Nr: 1730877	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-39 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for post-operative chronic left scrotal abscess.

2.  Entitlement to service connection for a psychiatric disorder, other than major depressive disorder with alcohol use disorder.

3.  Entitlement to service connection for cocaine dependence, to include as secondary to a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This matter is before the Board of Veterans Appeals (Board) on, appeal from October 2009, December 2011 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in October 2014, the issue of entitlement to an increased rating for tinnitus was dismissed, in accordance with the Veteran's request for withdrawal of that issue.  

In a January 2017 rating decision, the RO granted service connection for major depressive disorder (also claimed as depressive neurosis) with alcohol use disorder, entitlement to individual unemployability and entitlement to dependent's educational assistance.  This was a full grant of the benefits sought with regard to those issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board has accordingly reframed the issue of service connection for a psychiatric disorder.

The appellant was previously represented by Robert V. Chisolm, Attorney at law.  By a written statement, received by VA in July 2017, the above-cited attorney withdrew representation of the Veteran.  Thus, the Veteran is currently unrepresented in the instant appeal.



FINDING OF FACT

In correspondence received in July 2017, prior to the promulgation of a decision in the appeal, the Veteran's representative reported that the Veteran wished to withdraw his appeal with regard to the issues of entitlement to a compensable rating for post-operative chronic left scrotal abscess; entitlement to service connection for a psychiatric disorder, other than major depressive disorder with alcohol use disorder; and entitlement to service connection for cocaine dependence, to include as secondary to a psychiatric disorder.


CONCLUSION OF LAW

The appellant has met the criteria for withdrawal of an appeal for entitlement to a compensable rating for post-operative chronic left scrotal abscess; entitlement to service connection for a psychiatric disorder, other than major depressive disorder with alcohol use disorder; and entitlement to service connection for cocaine dependence, to include as secondary to a psychiatric disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2016).

In a July 2017 statement, the Veteran's representative indicated that the Veteran had informed him that he wished to withdraw his claims for entitlement to an increased rating for post-operative chronic left scrotal abscess; entitlement to service connection for a psychiatric disorder; and entitlement to service connection for cocaine dependence, to include as secondary to a psychiatric disorder.  See July 7, 2017 correspondence from the Veteran's representative.  The Board finds that the July 2017 written statement from the Veteran's then-representative qualifies as a valid withdrawal of the issues noted above, under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the issues of entitlement to a compensable rating for post-operative chronic left scrotal abscess; entitlement to service connection for a psychiatric disorder, other than major depressive disorder with alcohol use disorder; and entitlement to service connection for cocaine dependence, to include as secondary to a psychiatric disorder.  

Accordingly, the Board does not have jurisdiction to review the appeal with regard to these claims, and they are dismissed without prejudice.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.204.


ORDER

The claim for a compensable rating for post-operative chronic left scrotal abscess is dismissed.

The claim for service connection for a psychiatric disorder, other than major depressive disorder with alcohol use disorder, is dismissed.

The claim for service connection for cocaine dependence, to include as secondary to a psychiatric disorder is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


